2 a

AO 245B (Rev. 02/08/2019} Judgment in a Criminal Petty Case (Modified) Page 1] of

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA.

 

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. . (For Offenses Committed On or After November [, 1987)
Jose Bulmaro Garcia-Pahua _ Case Number: 3:19-mj-22841
| ‘Benjamin P L

_ Defendant's Attorney -

 

REGISTRATION NO. 86526298

 

 

 

 

 

 

 

 

JUL 19 2 C19
THE DEFENDANT: Lenmievir stn.
X] pleaded guilty to count(s) 1 of Complaint . sou CLERK | a. DISTRICT COURT
TSP ATF
L] was found guilty to count(s) DEPUTY
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such 1 count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) - 1

L) The defendant has been found not guilty on count(s) |
CL) Count(s) _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: .

Arie serven O | days

 

I Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and.

_ United States Attorney of any material change in the defendant's economic ‘circumstances,

Wednesday, July 17, 2019
Date of Imposition of Sentence

A

. HONORABUE ROBERT N, BLOCK
fe UNITED STATES MAGISTRATE JUDGE

a ~
\

 

Clerk’s Office Copy . | —_ 3:19-mj-22841

“|

t

 

 

 

 
